DONAHUE, Circuit Judge
(after stating tho facts as above).  The elaim of the appellant that this is a debt provable in bankruptcy, aid from which a discharge in bankruptcy would be a release, wholly overlooks the finding of the common pleas court that this is not a debt due the partnership, but money belonging to the partnership then in the 'possession of Redmon. If any error intervened to the prejudice of petitioners in the hearing in the common picas court, or if the finding of the common pleas court in this respect was not sustained by the evidence, the petitioner’s remedy was by appeal or error from that decision. A habeas corpus proceeding presents only a question of jurisdiction or invalidity of tho order or judgment, and cannot be used as a substitute for error proceeding. McGorray v. Sutter, 80 Ohio St. 400, 408, 89 N. E. 10, 24 L. R. A. (N. S.) 365, 131 Am. St. Rep. 715; Ex parte McKnight, 48 Ohio St. 588, 28 N. E. 1034, 14 L. R. A. 128. This court must therefore accept the findings and orders of the common pleas court, made in the action brought for the -dissolution of the partnership and for an accounting.
It necessarily follows that, if this money, then in the possession of Redmon, was money belonging to the partnership, as found by the common pleas court, then that court had jurisdiction to order and direct Redmon to turn it over to the receiver, and its jurisdiction was not affected in any way by the fact that Redmon had filed a voluntary petition in bankruptcy, and had listed the amount of money in Ms possession belonging to the partnership as a debt owing by Mm to tho partnership.
.Nor would the trustee in bankruptcy have any interest or claim upon this money in the possession of Redmon that belonged to tho partnership. His only interest therein would be the right to demand and receive Redmon’s interest, if any, in the partnership assets, after the accounting and the partnership debts are paid out of property belonging to the partnership.
Judgment affirmed.